FILED
                             NOT FOR PUBLICATION                            JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALMA ROSA NAVARRETE PRADO,                       No. 08-72202
a.k.a. Alma Rosa Navareete Prado, a.k.a.
Alma Rosa Navarrete-Prado,                       Agency No. A070-121-516

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges

       Alma Rosa Navarrete Prado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision granting the government’s motion to terminate

removal proceedings. We dismiss the petition for review.

      Because an order terminating removal proceedings is not a final order of

removal, we lack jurisdiction over Navarrete Prado’s petition for review. See

Alcala v. Holder, 563 F.3d 1009, 1013 (9th Cir. 2009); see also 8 U.S.C.

§ 1252(b)(9) ( “Judicial review of all questions of law and fact . . . shall be

available only in judicial review of a final order [of removal].”).

      PETITION FOR REVIEW DISMISSED.




                                            2                                     08-72202